DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on March 7, 2022 has been entered and made of record. Claims 1, 10, 19 and 26 have been amended. Claim 30 has been cancelled. Claim 31 is newly added. Accordingly, Claims 1 – 29 and 31 are currently pending in the application. 

 Response to Arguments
Applicant argues on page 11 that “Applicant has complied with these requirements of 37 C.F.R. l.98(b)(5) by providing page counts of each NPL reference cited”. However, Examiner notes, as per the portions of 37 C.F.R. l.98(b)(5), it states that each cited NPL reference "must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication”, not the page count of each NPL but relevant pages of the publication. The Examiner is unable to timely consider the various coding standards and working drafts of said coding standard in their entirety as they comprise several hundreds of pages. Accordingly, the referenced NPL entries 1, 2, 8, 10, 12 and 13 in the IDS filed on February 2, 2021 have been placed on the record, but have not been considered by the Examiner.
Applicant’s arguments see pages 10 – 12 with respect to the rejection of Claims 1-30 under 35 U.S.C. 102(a)(1) as being anticipated by ESENLIK (JVET-O0489) as previously set forth in the Non-Final Office Action mailed December 7, 2021 have been fully considered and are each angle of the plurality of angles corresponding to an N:M width-to-height ratio of samples of the current block, as claimed in the amended Claims 1, 10, 19 and 26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ESENLIK (HUAWEI) SET AL: "Non-CE4: Geometrical partitioning for inter blocks", 15. JVET MEETING; 20190703 - 20190712; GOTHENBURG; (THE JOINT VIDEO EXPLORATION TEAM OF 1SO/IEC JTC1/SC29/WG11 AND ITU-T SG.16), no. JVET-O0489 7 July 2019 (2019-07-07), XP030219723, herein referred to as ESENLIK (provided by Applicant in IDS filed on February 2, 2021), and in view of AHN et al. (US 2020/0359020 A1) referred to as AHN hereinafter.
Regarding Claim 1, ESENLIK teaches a method of decoding video data (Abstract, Flexible non-rectangular partitioning for motion compensation blocks), the method comprising: 
determining that a geometric partition mode is enabled for a current block of the video data (Section 1, utilizing Geometrical partitioning (GEO) and specific version of sub-block transform for nonrectangular inter CUs); 
determining a split line dividing the current block into a first partition and a second partition (Fig. 2, page 2 Section 2.1, GEO signaling for the angle  (i.e. first partition), and separation line (i.e. split line) displacement relatively to the center of the block ρ (i.e. second partition), wherein determining the split line comprises selecting an angle for the split line from a plurality of angles (page 2 Section 2.1, angle  represents a quantized angle between 0 and 360 degrees, with 11.25 degrees of separation), each angle of the plurality of angles (Fig. 1 plurality of angles) corresponding to an N:M ratio of samples of the current block (N=top left samples and M=right of split line samples), wherein N and M are integers (page 3, Section 2.3, all operations of GEO are implemented using integer arithmetic), and wherein the split line is not at a corner of the current block (Fig.2, separation line is not at a corner); 
determining geometric mode weights for the current block using the angle of the split line (Page 2, Section 2.3, sampleWeightsL[x][y]); 
generating a first prediction block using motion information for the first partition (page 3, Section 2.5, Same merge list derivation process that is used for TPM is used for deriving motion vectors of each partition (i.e. first partition) of the GEO block. Each partition is predicted only by uni-prediction); 
generating a second prediction block using motion information for the second partition (page 3, Section 2.5, Same merge list derivation process that is used for TPM is used for 
applying the geometric partition mode weights to samples of the first prediction block and to samples of the second prediction block to determine a final prediction block for the current block (Page 2, Section 2.3, weighted averaging of first uni-prediction and second uni-prediction according to sample weights); 
decoding a residual block for the current block (Page 3, Section 7, Since GEO partitioning provides superior flexibility for inter-prediction even objects with complicated shapes are predicted well, so residual is smaller compared to rectangular or just triangular blocks. It was noticed that non-zero residual for GEO blocks is observed only around inner boundary); and 
combining the final prediction block and the residual block to decode the current block (Page 2, Section 2.3, As in the case of TPM, the final prediction of the coding block is obtained by weighted averaging of first uni-prediction and second uni-prediction according to sample weights).
ESENLIK fails to explicitly teach each angle of the plurality of angles corresponding to an N:M width-to-height ratio of samples of the current block.
However AHN teaches each angle of the plurality of angles corresponding to an N:M (Fig. 4, two different regions 405 and 410, i.e. N and M samples divided by the boundary line) width-to-height ratio (Par. [0114], diagonal division or triangular division (i.e. ratio)) of samples of the current block (Par. [0140]-[0141], FIG. 9 (a) shows diagonal division in the down-right direction (i.e. angle), and 9 (b) shows diagonal division in the up-right direction (i.e. angle), where in Equation 1, h and w may be vertical (height) and horizontal (width) of the current block, which are the targets of diagonal division (i.e. angles), respectively)

References ESENLIK and AHN are considered to be analogous art because they relate to methods for decoding video data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a width-to-height ratio as suggested by AHN in the invention of ESENLIK in order to increase image encoding/decoding efficiency by dividing a block to be coded that are variously divided into square or non-square shapes by a diagonal line connecting the upper left and lower right corners or a diagonal line connecting the upper right and lower left corners (See, AHN, Par. [0114]).

Regarding Claim 2, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein selecting the angle for the split line comprises: receiving a value indicating an angle index (Page 2, Section 2.2, The geo_partition_idx indicates the partition mode (out of 140 possibilities) and is coded using truncated binary binarization and bypass coding); and determining the angle for the split line using the value indicating the angle index (Page 2, Section 2.1, a represents a quantized angle between 0 and 360 degrees, with 11.25 degrees of separation, where index includes bits indicating one of the 32 (=360/11.25) different angles available in GEO mode).

Regarding Claim 3, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein determining the split line further comprises determining a distance offset from a center of the current block (page 3, Section 2.3, the variable rho (i.e. distance), displacementX and displacementY are calculated once per coding block).

Regarding Claim 4, ESENLIK in view of AHN teaches Claim 3. ESENLIK further teaches wherein determining the geometric mode weights comprises: determining a weighted area based on the angle for the split line (Page 3, Section 2.3, for each (i.e. weighted area) sample distScaled is calculated; shifting the weighted area based on the distance offset from the center of the current block to generated a shifted weighted area (Page 3, Section 2.3, absolute value and downshift operations are necessary); and determining the geometric mode weights based on the shifted weighted area (Page 3, Section 2.3, distFromLine can be calculated by incrementing it for each sample with a value of 2*Dis[displacementX] in a sample row and with a value of 2*Dis[displacementX] from one sample row to the next, Therefore slightly more than l additions per sample is required to obtain distFromLine value).

Regarding Claim 5, ESENLIK in view of AHN teaches Claim 3. ESENLIK further teaches wherein determining the distance offset comprises: receiving a value indicating an offset index (Section 2.1, Table 2, GeoFilter[distScaled], values 4, 5, 6, 7 and 8); and determining the distance offset for the split line using the value indicating the offset index (Section 2.1, Table 2, DistScaled, 0-14)

Regarding Claim 6, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein the first partition comprises more samples than the second partition (Fig. 2,  section has more samples than ρ section).

Regarding Claim 7, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein determining that the geometric partition mode is enabled for the current block comprises receiving a value indicating that the geometric partition mode is enabled for the current block (page 2, Section 2.2, Table 1, geo-flag[x0][y0]).

Regarding Claim 8, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein determining the geometric mode weights comprises determining a pixel value P of the prediction block by calculating:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
(Section, 2.3, "weighted averaging of first uni-prediction and second uni-prediction according to sample", "weights.sampleWeightl[ x ][ y ] = GeoFilter[distScaled] if distFromline <= 0", "sampleWeightl[ x ][ y] = 8 - GeoFilter[distScaled] if distFromline > 0" wherein it is implicitly disclosed that the weights may have any value between 0 and 8, specifically value 4).

Regarding Claim 9, ESENLIK in view of AHN teaches Claim 1. ESENLIK further teaches wherein determining the geometric mode weights comprises determining a pixel value P of the prediction block by calculating:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein Pi is a first reference pixel value of a first pixel of the first prediction block and offset from the split line by one sample and wherein P2 is a second reference pixel value of a second pixel of the second prediction block and offset from the split line by one sample (section 2.3, "weighted averaging of first uni-prediction and second uni-prediction according to sample", "weights.sampleWeightL[ x ][ y] = GeoFilter[distScaled] if distFromline <= O", "sampleWeightL[ x ][ y] = 8 - GeoFilter[distScaled] if distFromline > O" 

Regarding Claims 10 – 18, the limitations are similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claims 10 – 18 however recite an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, Claims 10 – 18 are rejected for the same reasons of obviousness as used above.

Claims 19 – 25 are drawn to the system of using the corresponding decoding method claimed in Claims 1 – 9, respectively.  Therefore Claims 19 – 25 correspond to decoding method Claims 1 – 9, respectively, and are rejected for the same reasons of obviousness as used above. ESENLIK further teaches a device for decoding, (a decoder, Section 2.1, “Similarly to TPM proposed GEO partitioning for inter is allowed for uni-predicted blocks not smaller than 8x8 in order to have the same memory bandwidth with bi-predicted blocks at decoder side”. 

Claims 26 – 29 are drawn to the system of using the corresponding encoding method claimed in Claims 10 – 13, respectively.  Therefore Claims 26 – 29 correspond to decoding method Claims 10 – 13, respectively, and are rejected for the same reasons of obviousness as used above.

Regarding Claim 31, ESENLIK in view of AHN teaches Claim 1. ESENLIK does not specifically teach 1:2 width-to height ration of samples. Therefore, ESENLIK fails to explicitly 
However, AHN teaches wherein the plurality of angles comprises an angle corresponding to a 1:2 width-to-height ratio of samples of the current block, wherein N equal 1, and M equals 2 (Fig. 4, illustrates the width of boundary line is 1 block and height of boundary line is 2 blocks, (i.e. 1:2 width to height ratio), Par. [0112] where one block is divided into two different regions 405 and 410 by a boundary line 415 determined by an angle value).
References ESENLIK and AHN are considered to be analogous art because they relate to methods for decoding video data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a width-to-height ratio as suggested by AHN in the invention of ESENLIK in order to increase image encoding/decoding efficiency by dividing a block to be coded that are variously divided into square or non-square shapes by a diagonal line connecting the upper left and lower right corners or a diagonal line connecting the upper right and lower left corners (See, AHN, Par. [0114]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425